Citation Nr: 0826600	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for alcohol dependence 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Michelle S. Miyake, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The veteran had active service from June 1967 until January 
1969.

In December 2004, the veteran filed a claim for an increased 
evaluation in excess of 30 percent for PTSD, and claimed 
service connection for alcohol dependence secondary to 
service-connected PTSD.  Both claims were denied in the RO's 
September 2005 rating decision on appeal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  


FINDINGS OF FACT

1.  The veteran's PTSD with alcohol dependence has for the 
period of claim manifested symptoms that more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity due to such symptoms analogous 
to panic attacks more than once a week, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships. 

2.  The veteran's PTSD with alcohol dependence has not for 
any period of claim manifested occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships. 

3.  Because the symptomatology of the currently diagnosed 
alcohol dependence has not been differentiated from PTSD 
symptomatology, and has been considered in the assignment of 
rating for service-connected PTSD, there remains no factual 
or legal question for the Board to decide on the separately 
appealed issue of entitlement to service connection for 
alcohol dependence.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation 50 percent for service-
connected PTSD with alcohol dependence have been met for the 
entire period of increased rating claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2007).

2.  Because the Board's evaluation of the veteran's service-
connected PTSD included symptomatology associated with 
alcohol dependence, the separately appealed issue of 
entitlement to service connection for alcohol dependence 
secondary to service-connected PTSD is rendered moot.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.14, 4.130 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In January 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection and an increased 
evaluation.  In accordance with the requirements of VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in May 2006 about relevant information on disability 
ratings and effective dates in the event that either of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  While the Board notes that this 
notification was after the initial RO denial in September 
2005, the veteran's claims were readjudicated in a Statement 
of the Case in January 2007 which cured the notice 
deficiencies as related to Dingess/Hartman.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation, the veteran was also told in the May 2006 letter 
that VA used a published schedule for rating disabilities 
that determined the rating assigned and that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication" in view 
of the demonstrated actual knowledge of the factors, as 
discussed below, that would lead to a higher disability 
evaluation.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what is necessary to 
substantiate a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of April 
2007.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, as there is no evidence that any failure on the part of 
VA to further comply with VCAA reasonably affects the outcome 
of this case, the Board finds that any such omission is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the appealed issue of alcohol dependence 
secondary to service-connected PTSD, the Board's finding that 
any psychiatric symptoms attributed to alcohol dependence 
have not been differentiated from PTSD symptomatology, so 
have all been considered in rating the service-connected 
PTSD, renders moot the other issue of alcohol dependence 
secondary to service-connected PTSD.  Where, as on the 
separately appealed issue of service connection for a nervous 
condition, the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As such, review of VA's duty to notify and 
assist is not necessary.  In cases such as this, VA is not 
required to meet the duty to notify or assist a claimant, 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004. 

Increased Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The veteran's service-connected PTSD is currently rated under 
Diagnostic Code 9411.  Diagnostic Code 9411 applies the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§§ 4.130, Diagnostic Code 9440 (2007).  

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

After a review of all the evidence of record, the Board finds 
that, for the entire period of claim, the veteran's PTSD with 
alcohol dependence has manifested symptoms that more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity due to such symptoms analogous 
to panic attacks more than once a week, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, as 
required for a higher disability rating of 50 percent.  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence in this case includes that the veteran was seen 
for VA medical examinations for his PTSD in July 2005 and in 
April 2007.  At the July 2005 VA examination, the veteran 
complained of chronic nightmares; an exaggerated startle 
response; intrusive thoughts and mild flashbacks; impaired 
sleep; excessive intake of alcohol; and avoidance behaviors.  
The VA examiner specifically noted that the veteran avoids 
thoughts, feelings or conversations associated with the 
trauma; has a markedly diminished interest in significant 
activities; feelings of detachment from others; a restricted 
range of affect; difficulty falling and staying asleep; 
hypervigilence; and an exaggerated startle response.  It was 
specifically noted that the veteran avoids news about Iraq, 
but the veteran enjoys watching war movies.  

The July 2005 VA examiner also noted that the veteran was 
having marital problems caused by his PTSD, and that the 
veteran was on the verge of a divorce or separation.  The 
veteran reported having a good relationship with his two 
children "now that they were on their own."  It was also 
noted that the veteran enjoys golfing and drinking at bars 
with his friends.  Although, it was also noted that the 
veteran avoids and distants himself from work relationships, 
and drinks to help with his anxiety.

At the July 2005 VA examination, the veteran gave a positive 
history of suicidal ideations, but the VA examiner noted that 
there were never any suicide attempts.  While the veteran 
stated he would commit suicide by shooting "a .38 to the 
heart" and the veteran stored guns in his home, the VA 
examiner stated there was "no intent or plan" and there was 
"no current suicidal ideation."  The VA examiner further 
noted that the veteran has moderate sleep impairment with 
nightmares as noted above.  But there were no suicidal or 
homicidal ideations.  

On examination in July 2005, the veteran was clean, neatly 
groomed, and appropriately dressed, with clear, appropriate 
and coherent speech.  The VA examiner described the veteran's 
affect as normal, and stated that he was oriented to time, 
place and person.  The veteran's thought process was logical, 
goal-oriented, relevant and coherent.  There were no noted 
delusions or hallucinations; inappropriate behavior; 
obsessive/ritualistic behaviors; or episodes of violence, 
with good impulse control.  There were some noted mild panic 
feelings.  The VA examiner noted that the veteran's memory 
was normal.

The July 2005 VA examiner diagnosed the veteran with PTSD.  
He also noted the veteran's dependence on alcohol, but 
specifically stated, "Although there is some symptom 
overlap, I am unable to determine that the alcohol is 
secondary to the PTSD although he does use alcohol as a 
maladaptive coping strategy."  The VA examiner wrote that he 
was unable to determine if the alcohol dependence was 
secondary to PTSD or an independent problem.  The veteran was 
assessed an overall GAF score of 60.  The VA examiner 
concluded that the effects of the veteran's PTSD on his 
social and occupational functioning were moderate.

The veteran was again assessed in a VA examination in April 
2007.  The veteran complained of nightmares; intrusive 
thoughts and flashbacks; hypervigilence; depression; and 
isolation and avoidance behaviors.  The veteran again stated 
that he was about to separate from his wife after 32 years of 
marriage, had limited social interaction, and gave away 
responsibility to his general manager at work to avoid his 
employees.

On examination in April 2007, the VA examiner noted that the 
veteran did not have any impairments of his thought process; 
was oriented to time, place and person; maintained normal 
personal hygiene; did not have impairments to his memory; and 
did not have any hallucinations or delusions.  However, the 
veteran was noted to have an ongoing suicidal ideation and 
plan, and homicidal ideations when angry.  The veteran was 
also described as being moderately depressed; obsessively 
safety seeking; anxious in crowded places; moderately sleep 
impaired; and dependent on alcohol.  

On examination in April 2007, the veteran was diagnosed with 
PTSD and alcohol dependence.  The VA examiner stated that the 
veteran was experiencing a period of depression, of which his 
loss of interest in work and other activities was a clear 
indicator.  He specifically stated that the "depression may 
well be worse due to his excessive alcohol consumption."  
The veteran was encouraged to seek mental health and 
substance abuse treatment.  He was assessed an overall GAF 
score of 62.

Given the evidence of record, the Board finds that the 
veteran's service-connected PTSD with alcohol dependence more 
nearly approximates the criteria for a 50 percent disability 
rating for the entire period of claim.  The symptoms are 
analogous to panic attacks more than once a week, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, as required for a higher disability rating of 
50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
GAF score of 60 reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning, 
including few friends and conflicts with peers or co-workers.  
While a GAF score of 62 reflects some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships, the Board notes that this score 
is in the lower end of the range.  The April 2007 examination 
notes the overall assessment of the veteran's symptomatology 
is more productive of moderate impairment.  

The symptoms the Board has considered in granting the 
increased disability rating to 50 percent include those 
attributable to alcohol dependence.  The Board notes that the 
April 2007 medical examination attempts to give two separate 
GAF scores for the veteran's combined disability of PTSD and 
alcohol dependence, and PTSD alone.  However, it is unclear 
from the examination as to which specific symptomatology is 
associated with the veteran's PTSD and which is associated 
with the veteran's alcohol dependence.  Furthermore, as noted 
by the VA examiner in the July 2005 VA examination, it is 
unclear as to whether the veteran's alcohol dependence is an 
independent problem or secondary to PTSD.  The veteran's 
depression in the April 2007 examination was attributed to 
excessive drinking.  The veteran further indicated in the 
July 2005 examination that his marital problems were because 
of the veteran's excessive alcohol use and emotional 
distance.

While there is some medical evidence that attempts to 
differentiate PTSD symptomatology from symptomatology 
attributable to alcohol dependence, such as the 
differentiation by GAF score, the actual symptomatology has 
not been adequately differentiated.  The competent medical 
opinion evidence of record does not adequately differentiate 
the etiology of the veteran's alcohol dependence and PTSD.  
The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).    

The Board further finds that the veteran's PTSD with alcohol 
dependence has not for any period of increased rating claim 
manifested occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships, 
as required for a 70 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  The evidence otherwise shows 
not more than moderate symptoms or moderate occupational and 
social impairment, including as indicated by GAF score.  
While the veteran reported that he tended to isolate, the 
evidence reflects that the veteran has work interactions 
managing a company with many employees, and still has 
substantial social interactions such as golfing and drinking 
at the bar with his friends.  In addition, upon clinical 
examination, the veteran is found to have few objective 
clinical measures of psychiatric impairment, and none of the 
criteria required for a higher rating of 70 percent.  For 
these reasons, a rating in excess of 50 percent is not 
warranted for any period of the claim.

Service Connection for Alcohol Dependence

In this case, in the above analysis assigning a higher rating 
for service-connected PTSD, the Board has found the 
psychiatric symptomatology diagnosed as alcohol dependence to 
be a part of the veteran's service-connected PTSD.  Because 
the veteran is service connected for PTSD and assigned a 
rating of 50 percent based on all psychiatric symptomatology, 
including that associated with diagnosed alcohol dependence, 
there remains no factual or legal question for the Board to 
decide on the separately appealed issue of entitlement to 
service connection for alcohol dependence.  

The symptoms the veteran has attributed to the claimed 
alcohol dependence have been not been differentiated by 
competent medical evidence from PTSD, so are considered 
associated with the service-connected PTSD.  The medical 
evidence of record shows that the veteran's symptomatology 
associated with PTSD and that symptomatology which is 
associated with alcohol dependence is indiscernible from each 
other.  Any psychiatric symptoms claimed as alcohol 
dependence have been evaluated by the Board as part of the 
service-connected PTSD, as discussed above.  

Furthermore, the Board would point out that the criteria for 
rating mental disorders (General Rating Formula for Mental 
Disorders) provides for rating all service-connected 
psychiatric symptoms under a single formula.  38 C.F.R. 
§ 4.130; see also 38 C.F.R. § 4.14 (both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided).  Because of the Board's 
evaluation of 50 percent for PTSD was assessed as above and 
incorporated the particular symptomatology which is 
associated with both the alcohol dependence and PTSD, there 
remains no factual or legal question for the Board to decide 
on the separately appealed issue of entitlement to service 


connection for alcohol dependence secondary to service-
connected PTSD; therefore, the separately appealed issue of 
entitlement to service connection for alcohol dependence 
secondary to service-connected PTSD is rendered moot.  
38 U.S.C.A. § 7104(a). 


ORDER

A disability rating of 50 percent for service-connected PTSD 
with alcohol dependence, for the entire period of increased 
rating claim, is granted.

The issue of service connection for alcohol dependence 
secondary to service-connected PTSD, having been rendered 
moot, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


